Beck, J.
The plaintiff established by the evidence title to the land in herself, and possession for many years. The defendants introduced a tax deed recorded more than five years prior to the commencement of this action, upon which he claims title to the land. The case is within the rule established by this court in Laverty et al. v. Sexton & Son, 41 Iowa, 435, and Peck v. Sexton & Son, 41 Iowa, 566. This is conceded by defendants’ counsel, but they ask a review of these decisions, insisting that they should be overruled because they are in conflict with principle. They present an able and ingenious argument, assailing the doctrines of this court, to which we have given careful consideration. We are of the opinion our conclusions, announced in our former opinions, pass the ordeal of their criticism without the detection of error therein. There exists no reason for overruling those decisions.
Following these cases, the decree of the District Court is
Affirmed.